          Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 1 of 6




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     STATE OF WASHINGTON,                              No. 3:17-cv-05806-RJB
 8
            PLAINTIFF,
 9
            v.
10
     THE GEO GROUP, INC.,
11
            DEFENDANT.
12
     UGOCHUKWU GOODLUCK                                No. 3:17-cv-05769-RJB
13   NWAUZOR, FERNANDO AGUIRRE-
     URBINA, individually and on behalf of all         STIPULATED MOTION AND
14   those similarly situated,                         [PROPOSED] ORDER ON
                                                       MOTIONS IN LIMINE
15                                   Plaintiff,
                                                       NOTE ON MOTION CALENDAR:
16          v.                                         March 12, 2020

17   THE GEO GROUP, INC., a Florida
     corporation,
18
                                   Defendant.
19

20                                        STIPULATION

21          The parties, by and through counsel, respectfully and jointly move the Court for an in

22   limine order concerning certain evidentiary and other issues to streamline trial and the

23

24
      STI P. M OT. & [ P RO PO SED ] O R DE R ON           SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-                Phone (206) 622-8000 ● Fax (206) 682-2305
25    cv-05806-RJB) − 1
          Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 2 of 6




 1   presentation of evidence to the jury. Counsel for the parties have conferred and agree that an in

 2   limine order is appropriate, with reference to the following:

 3          1.      Pursuant to the Court’s order dated February 3, 2020 (Dkt. No. 255), parties

 4   must file all motions in limine by March 12, 2020.

 5          2.      Pursuant to Local Rule 7(d)(4), the parties held conference calls on March 9 and

 6   11, 2020, to determine which matters are really in dispute before filing their respective

 7   motions. The parties reached an agreement on a number of issues.

 8          THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS

 9   FOLLOWS:

10          1. Evidence or argument excluded by an Order in limine may not be presented to the

11               jury without prior leave from the Court.

12          2. Except for GEO’s designated representatives, the Private Plaintiff class

13               representatives, and the State’s designated representatives, not to exceed three

14               different representatives per party, witnesses are excluded from the courtroom

15               until called and excused by the Court.

16          3. Counsel shall not offer at trial documents not previously disclosed without prior

17               leave from the Court.

18          4. Counsel shall not comment regarding the size of any law firm or the number of

19               attorneys involved in the litigation.

20          5. Counsel shall not make reference to the substance of pre-trial motions in the

21               presence of the jury.

22          6. Expert reports are not admissible. (But note: summary charts, or other cumulative

23               evidence summaries, even if prepared by experts, may be admissible, subject to

24
      STI P. M OT. & [ P RO PO SED ] O R DE R ON               SCHROETER GOLDMARK & BENDER
                                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-                   Phone (206) 622-8000 ● Fax (206) 682-2305
25    cv-05806-RJB) − 2
         Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 3 of 6




 1             agreement by the parties or the Federal Rules of Evidence.)

 2         7. Counsel shall provide the names of witnesses they plan to call the next court day

 3             at the end of each day of trial.

 4         8. Counsel shall not refer to Plaintiffs or members of the class as “illegals.”

 5         9. GEO may present argument or evidence regarding its offset defense and unjust

 6             enrichment claim in the Nwauzor case only during the damages phase of the

 7             Nwauzor trial.

 8         10. Counsel shall not refer to the Northwest Detention Center as a “private prison.”

 9         11. Counsel shall not present argument or evidence suggesting that detention at the

10             Northwest Detention Center is criminal or penal in nature.

11         SO STIPULATED this 12th day of March, 2020.

12
     AKERMAN LLP                                      SCHROETER GOLDMARK & BENDER
13
     s/ Adrienne Scheffey                             s/ Jamal Whitehead
14   Colin L. Barnacle (Admitted pro hac vice)        Adam J. Berger, WSBA #20714
     Ashley E. Callhoun (Admitted pro hac             Lindsay L. Halm, WSBA #37141
15   vice)                                            Jamal N. Whitehead, WSBA #39818
     Adrienne Scheffey (Admitted pro hac vice)        Rebecca J. Roe, WSBA #7560
16   1900 Sixteenth Street, Suite 1700                810 Third Avenue, Suite 500
     Denver, Colorado 80202                           Seattle, WA 98104
17   Tel: (303) 260-7712                              Tel: (206) 622-8000 ~ Fax: (206) 682-2305
     Fax: (303) 260-7714                              berger@sgb-law.com
18   Colin.Barnacle@akerman.com                       halm@sgb-law.com
     Ashley.Callhoun@akerman.com                      whitehead@sgb-law.com
19   Adrienne.Scheffey@akerman.com
                                                      THE LAW OFFICE OF R. ANDREW
20   III BRANCHES LAW, PLLC                           FREE
     Joan K. Mell, WSBA #21319                        Andrew Free (Pro Hac Vice)
21   1019 Regents Boulevard, Suite 204                P.O. Box 90568
     Fircrest, WA 98466                               Nashville, TN 37209
22   Tel: (253) 566-2510                              Tel: (844) 321-3221 ~ Fax: (615) 829-8959
     joan@3ebrancheslaw.com                           andrew@immigrantcivilrights.com
23

24
     STI P. M OT. & [ P RO PO SED ] O R DE R ON               SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-                   Phone (206) 622-8000 ● Fax (206) 682-2305
25   cv-05806-RJB) − 3
         Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 4 of 6




 1                                                    SUNBIRD LAW, PLLC
     Attorneys for Defendant                          Devin T. Theriot-Orr, WSBA # 33995
 2                                                    1001 Fourth Avenue, Suite 3200
                                                      Seattle, WA 98154-1003
 3                                                    Tel: (206) 962-5052 ~ Fax: (206) 681-9663
                                                      devin@sunbird.law
 4
                                                      MENTER IMMIGRATION LAW, PLLC
 5                                                    Meena Menter, WSBA # 31870
                                                      8201 164th Ave NE, Suite 200
 6                                                    Redmond, WA 98052
                                                      Tel: (206) 419-7332
 7                                                    meena@meenamenter.com

 8                                                    Class Counsel

 9   ROBERT FERGUSON
     Attorney General of Washington
10
     s/ Lane Polozola
11   MARSHA CHIEN, WSBA No. 47020
     ANDREA BRENNEKE, WSBA No. 22027
12   LANE POLOZOLA, WSBA No. 50138
     PATRICIO A. MARQUEZ, WSBA No. 47693
13   Assistant Attorneys General
     Office of the Attorney General
14   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
15   (206) 464-7744
     marsha.chien@atg.wa.gov
16   andrea.brenneke@atg.wa.gov
     lane.polozola@atg.wa.gov
17   patricio.marquez@atg.wa.gov

18   Attorneys for Plaintiff State of Washington

19

20

21

22

23

24
     STI P. M OT. & [ P RO PO SED ] O R DE R ON               SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-                   Phone (206) 622-8000 ● Fax (206) 682-2305
25   cv-05806-RJB) − 4
          Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 5 of 6




 1                                             ORDER

 2          IT IS SO ORDERED:

 3          DATED this ______ day of March, 2020.

 4

 5                                                _________________________________
                                                  ROBERT J. BRYAN
 6                                                United States District Judge

 7
     Jointly Presented by:
 8
     SCHROETER GOLDMARK & BENDER
 9
     s/ Jamal Whitehead
10   Adam J. Berger, WSBA #20714
     Lindsay L. Halm, WSBA #37141
11   Jamal Whitehead, WSBA #39818

12   Class Counsel

13
     AKERMAN LLP
14
     s/ Adrienne Scheffey
15   Colin L. Barnacle (Admitted pro hac vice)
     Ashley E. Callhoun (Admitted pro hac vice)
16   Adrienne Scheffey (Admitted pro hac vice)

17   Attorneys for Defendant

18
     ROBERT FERGUSON
19   Attorney General of Washington

20   s/ Lane Polozola
     MARSHA CHIEN, WSBA No. 47020
21   ANDREA BRENNEKE, WSBA No. 22027
     LANE POLOZOLA, WSBA No. 50138
22   PATRICIO A. MARQUEZ, WSBA No. 47693

23   Attorneys for State of Washington

24
      STI P. M OT. & [ P RO PO SED ] O R DE R ON          SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-              Phone (206) 622-8000 ● Fax (206) 682-2305
25    cv-05806-RJB) − 5
          Case 3:17-cv-05769-RJB Document 258 Filed 03/12/20 Page 6 of 6




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on March 12, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3   following:

 4    Devin T. Theriot-Orr                         R. Andrew Free
      OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
 5    20415 – 72nd Avenue South, Suite 110         PO Box 90568
      Kent, WA 98032                               Nashville, TN 37209
 6    devin@opensky.law                            andrew@immigrantcivilrights.com
      Attorney for Plaintiff                       Attorney for Plaintiff
 7
      Meena Menter                                 Joan K. Mell
 8    MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
 9    Redmond, WA 98052                            Fircrest, WA 98466
      meena@meenamenter.com                        joan@3ebrancheslaw.com
10    Attorney for Plaintiff                       Attorney for Defendant

11    Colin L. Barnacle
      Ashley E. Calhoun
12    Christopher J. Eby
      Adrienne Scheffey
13    Allison N. Angel
      AKERMAN LLP
14    1900 Sixteenth Street, Suite 1700
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18

19          DATED at Seattle, Washington this 12th day of March, 2020.

20                                                     s/ Virginia Mendoza
                                                       VIRGINIA MENDOZA, Legal Assistant
21                                                     SCHROETER GOLDMARK & BENDER
                                                       810 Third Avenue, Suite 500
22                                                     Seattle, WA 98104
                                                       Phone: (206) 622-8000/Fax: (206) 682-2305
23                                                     Email: mendoza@sgb-law.com

24
      STI P. M OT. & [ P RO PO SED ] O R DE R ON             SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      MOT. I N LI MI NE (3:17-cv-05769-RJB/No. 3:17-                 Phone (206) 622-8000 ● Fax (206) 682-2305
25    cv-05806-RJB) − 6
